Exhibit 10.2
Execution Version
ASSET PURCHASE AGREEMENT

BY AND AMONG
JUNIPER NETWORKS, INC.
AND
OPNEXT SUBSYSTEMS, INC.
DATED AS OF FEBRUARY 9, 2011
Asset Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
 
       
ARTICLE I Definitions
    1  
 
       
ARTICLE II Purchase and Sale of Assets
    7  
 
       
Section 2.1 Transfer of Assets
    7  
Section 2.2 Delivery of Transferred Assets
    8  
Section 2.3 Liabilities
    8  
Section 2.4 Closings, Purchase Price; Closing Deliveries; Releases
    9  
Section 2.5 Consulting Services Terms
    16  
Section 2.6 Buyer Options if Additional Transferred Assets Not Accepted by Buyer
by Expected Completion Date
    16  
 
       
ARTICLE III [RESERVED]
    18  
 
       
ARTICLE IV Representations and Warranties of Buyer
    18  
 
       
Section 4.1 Organization, Power, Standing
    18  
Section 4.2 Due Authorization
    18  
Section 4.3 No Conflict
    18  
Section 4.4 Litigation
    19  
Section 4.5 Sufficient Funds
    19  
Section 4.6 No Brokers
    19  
Section 4.7 Seller Representations
    19  
Section 4.8 Condition of Transferred Assets
    19  
 
       
ARTICLE V Representations and Warranties of Seller
    20  
 
       
Section 5.1 Organization, Authority and Qualification of Seller
    20  
Section 5.2 Subsidiaries
    21  
Section 5.3 No Conflict
    21  
Section 5.4 M Development Agreement
    21  
Section 5.5 Governmental Consents and Approvals
    21  
Section 5.6 Liabilities
    21  
Section 5.7 Litigation
    21  
Section 5.8 Taxes
    22  
Section 5.9 Intellectual Property
    22  
Section 5.10 Employees; Contractors
    25  
Section 5.11 Compliance with Law
    25  
Section 5.12 Oral Contracts
    25  
Section 5.13 No Brokers
    26  
Section 5.14 No Other Representations or Warranties
    26  

Asset Purchase Agreement

 

i



--------------------------------------------------------------------------------



 



              Page
 
       
ARTICLE VI Covenants
    26  
 
       
Section 6.1 Further Assistance
    26  
Section 6.2 Intellectual Property Rights
    26  
Section 6.3 Access to Information
    27  
Section 6.4 Conduct of Business
    27  
Section 6.5 M Development Agreement
    27  
Section 6.6 V Agreement
    27  
 
       
ARTICLE VII Confidentiality
    27  
 
       
Section 7.1 Confidentiality of Agreement and Public Announcements
    27  
Section 7.2 Trade Secrets
    29  
 
       
ARTICLE VIII INDEMNIFICATION
    30  
 
       
Section 8.1 Survival
    30  
Section 8.2 Indemnification by Seller
    30  
Section 8.3 Limitations on Indemnification
    30  
Section 8.4 Claims
    32  
Section 8.5 Defense of Actions
    32  
Section 8.6 Mitigation
    32  
Section 8.7 Exclusive Remedy
    32  
 
       
ARTICLE IX Termination
    33  
 
       
Section 9.1 Termination
    33  
Section 9.2 Effect of Termination
    33  
 
       
ARTICLE X General
    34  
 
       
Section 10.1 Resolution of Conflicts
    34  
Section 10.2 Terms Generally
    35  
Section 10.3 Notices
    35  
Section 10.4 Severability
    36  
Section 10.5 Entire Agreement
    36  
Section 10.6 Assignment
    36  
Section 10.7 No Third Party Beneficiaries
    36  
Section 10.8 Amendment
    36  
Section 10.9 Governing Law; Waiver of Jury Trial
    37  
Section 10.10 Waiver
    37  
Section 10.11 Specific Performance
    37  
Section 10.12 Counterparts and Facsimile Signature
    37  
Section 10.13 Headings
    37  
Section 10.14 Construction
    37  
Section 10.15 Update Disclosure Schedule
    38  
Section 10.16 Expenses
    38  

      Asset Purchase Agreement   Confidential

 

ii



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  —   Transferred Assets
Exhibit B
  —   Intellectual Property License Agreement
Exhibit C
  —   Form of Assignment and Assumption Agreement
Exhibit D
  —   Form of Bill of Sale
Exhibit E
  —   Disclosure Schedule
Exhibit F
  —   Knowledge of Seller
Exhibit G
  —   M Amendment
Exhibit H
  —   Acceptance and Delivery Criteria
Exhibit I
  —   Knowledge of Buyer
Exhibit J
  —   Additional Definitions

Asset Purchase Agreement

 

i



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
February 9, 2011, by and among Juniper Networks, Inc., a Delaware corporation
(“Buyer”) and Opnext Subsystems, Inc. a Delaware corporation (“Seller”). Buyer
and Seller, may be referred to herein individually as a “Party,” and
collectively as the “Parties”.
RECITALS
A. WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, all of the Transferred Assets, on the terms and subject to the conditions
set forth herein (the “Transaction”); and
B. WHEREAS, Seller desires to grant to Buyer and Buyer wishes to receive certain
licenses to Seller’s intellectual property in connection with the purchase of
the Transferred Assets; and
C. WHEREAS, Buyer desires to grant to Seller and Seller wishes to receive that
certain license to Buyer’s intellectual property in connection with the purchase
of the Transferred Assets; and
NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, and for good and valuable consideration the Parties, intending to be
legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
“Action” means any claim, action, suit, arbitration, proceeding, litigation or
investigation by or before any Governmental Entity.
“Additional Assets Acceptance Criteria” means the specific criteria for
acceptance relating to the Additional Transferred Assets set forth in Exhibit H.
“Additional Assumed Liabilities” has the meaning set forth in Section 2.3(b).
“Additional Closing” has the meaning set forth in Section 2.4(a)(ii).
“Additional Closing Date” has the meaning set forth in Section 2.4(a)(ii).
“Additional Closing Schedule Supplement” has the meaning set forth in Section
10.15.
“Additional Payment” has the meaning set forth in Section 2.4(b)(ii).
“Additional Licensed Assets” means the Licensed Assets licensed to Buyer
pursuant to the Intellectual Property License Agreement (but excluding the
Initial Licensed Assets).
Asset Purchase Agreement

 

1



--------------------------------------------------------------------------------



 



“Additional Transferred Assets” means all of the right, title and interest in
the assets set forth in Exhibit A that are identified as “Additional Transferred
Assets,” and all Intellectual Property included or embodied therein, but
excluding Patents, Trade Secrets and Trademarks included or embodied in such
assets, and excluding, for the avoidance of doubt, any Excluded Assets.
“Affiliate” means with respect to any Person, any other Person, whether or not
existing on the date hereof, controlling, controlled by or under common control
with such first Person. The term “control” (including with correlative meaning
the terms “controlled by” and “under common control with”), as used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning set forth in the Preamble.
“Allocation” has the meaning set forth in Section 2.4(f)(i).
“Ancillary Agreements” means: (i) the Bill of Sale; (ii) assignments of the
Transferred Assets in forms acceptable to Buyer and otherwise suitable for
filing in all relevant jurisdictions and governmental offices; (iii) the
Assignment and Assumption Agreement; (iv) the Intellectual Property License
Agreement; and (v) such other good and sufficient instruments of conveyance,
assignment and transfer, in form and substance reasonably acceptable to both of
the Parties, as shall be necessary to vest in Buyer good and valid title in and
to the Transferred Assets and for the assumption of the Assumed Liabilities by
Buyer.
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit C hereto.
“Assumed Liabilities” has the meaning set forth in Section 2.3(b).
“Basket” has the meaning set forth in Section 8.3(c).
“Bill of Sale” means a General Assignment and Bill of Sale substantially in the
form of Exhibit D hereto.
“Business Day” means each day that is not a Saturday, Sunday or other day on
which both Buyer and Seller are closed for business or banking institutions
located in San Francisco, California are authorized or obligated by law,
regulation or executive order to close.
“Buyer” has the meaning set forth in the Preamble.
“Buyer’s Confidential Information” has the meaning set forth in Section 7.1(a).
“Buyer Indemnitees” has the meaning set forth in Section 8.2.
“Claim” has the meaning set forth in Section 8.4.
“Code” means the Internal Revenue Code of 1986, as amended.
Asset Purchase Agreement

 

2



--------------------------------------------------------------------------------



 



“Consent” means any consent, waiver, approval, permit, ratification, order or
other authorization of, or registration, declaration or filing with, any Person.
“Consulting Services” has the meaning set forth in Section 2.5.
“Consulting Services Terms” has the meaning set forth in Section 2.5.
“Contract” means any written note, bond, mortgage, indenture, lease, contract,
covenant, plan, insurance policy, undertaking or other agreement, instrument,
arrangement, obligation, understanding or commitment, permit, concession,
franchise or license, including any amendment or modifications made thereto.
“Copyrights” means all means all copyrights in any original works of authorship
fixed in any tangible medium of expression as set forth in 17 U.S.C. Section 101
et. seq., and any corresponding non-U.S. copyrights under the laws of any
jurisdiction, in each case, whether registered or unregistered, whether or not
published, and any applications for registration thereof, including copyrights
in databases, data collections and Software; any rights in mask works, as
defined in 17 U.S.C. Section 901, whether registered or unregistered, including
applications for registration thereof, and any non-U.S. rights in semiconductor
topologies under the laws of any jurisdiction, whether registered or
unregistered, including applications for registration thereof; and any similar,
corresponding or equivalent rights to any of the foregoing anywhere in the world
and the right to sue and recover for past, present, and future infringements and
other violations of any of the foregoing, and all other rights accruing
thereunder or pertaining thereto throughout the world, including moral rights
under the laws of any jurisdiction.
“De Minimis Threshold” has the meaning set forth in Section 8.3(d).
“Disclosure Schedule” means the Disclosure Schedule supplied by Seller to Buyer,
dated as of the date hereof and attached hereto as Exhibit E.
“Encumbrance” means any security interest, pledge, mortgage, lien (including,
without limitation, environmental and Tax liens (other than liens for Taxes
which are not yet due and payable)), charge, encumbrance, adverse claim, or any
restriction on use or transfer.
“Expected Completion Date” shall mean April 15, 2011.
“Excluded Assets” means (i) all assets other than the Transferred Assets,
(ii) any Intellectual Property or other assets embodied in the Transferred
Assets that are owned by a third party, including without limitation the
third-party Intellectual Property and assets listed in Section 5.9(d) of the
Disclosure Schedule, and (iii) all Patents, Trade Secrets and Trademarks
included or embodied in any of the Transferred Assets, including the sole right
to seek patent protection of any Trade Secrets or inventions included in or
embodied in the any of the Transferred Assets.
“Excluded Liabilities” has the meaning set forth in Section 2.3(c).
Asset Purchase Agreement

 

3



--------------------------------------------------------------------------------



 



“Exclusively Licensed Trade Secrets” means the Trade Secrets included in the
Licensed Assets that are exclusively licensed to Buyer pursuant to the
Intellectual Property License Agreement.
“Governing Documents” means Seller’s certificate of Incorporation and Bylaws.
“Governmental Entity” means any federal, state, county, national, local or other
foreign court, administrative, regulatory or other governmental authority,
agency, commission, instrumentality or arbitral tribunal.
“Indemnified Party” has the meaning set forth in Section 8.4.
“Indemnity Reduction Amounts” has the meaning set forth in Section 8.3(g).
“Initial Assumed Liabilities” has the meaning set forth in Section 2.3(a).
“Initial Closing” has the meaning set forth in Section 2.4(a)(i).
“Initial Payment” has the meaning set forth in Section 2.4(b)(i).
“Initial Licensed Assets” means the Licensed Assets licensed to Buyer pursuant
to the Intellectual Property License Agreement as of the Initial Closing.
“Initial Transferred Assets” means all of the right, title and interest in the
assets set forth in Exhibit A that are identified as “Initial Transferred
Assets”, and all Intellectual Property included or embodied therein, but
excluding Patents, Trade Secrets and Trademarks included or embodied in such
assets, and excluding, for the avoidance of doubt, any Excluded Assets.
“Intellectual Property” means any or all of the following: (i) all Patents;
(ii) all Copyrights; (iii) all mask works, and all registrations and
applications thereof; (iv) all industrial designs, and registrations and
applications thereof; (v) all Trade Secrets; (vi) all Trademarks; and (vii) the
right to sue and recover for past, present, and future infringements,
misappropriations, dilutions, and other violations of any of the foregoing, and
all other rights accruing thereunder or pertaining thereto throughout the world.
“Intellectual Property License Agreement” means an Intellectual Property License
Agreement substantially in the form of Exhibit B hereto.
“Knowledge of Seller” means those facts or circumstances actually known by the
individuals set forth on Exhibit F, or any facts or circumstances that would
reasonably be expected be known after reasonable due inquiry by a person holding
a comparable office or job or with comparable experience, abilities and
responsibilities of the individuals set forth on Exhibit F.
“Law” means any applicable law, statute, code, rule, regulation order or decree
of any Governmental Entity.
Asset Purchase Agreement

 

4



--------------------------------------------------------------------------------



 



“Liability” means any liability, indebtedness, duty, expense, claim, deficiency,
guaranty, endorsement or other obligation of any type (whether known or unknown,
whether asserted or unasserted, whether matured or unmatured, whether absolute,
fixed or contingent, whether certain or uncertain, whether accrued or unaccrued,
whether liquidated or unliquidated, whether incurred or consequential, whether
determined, determinable or otherwise, whether due or to become due and whether
required to be included on a balance sheet under GAAP or not), including
accounts payable, royalties payable, reserves, accrued bonuses, accrued
vacation, employee expenses obligations and liabilities for Taxes.
“Licensed Assets” means the Intellectual Property licensed to Buyer pursuant to
the Intellectual Property License Agreement.
“Loss or Losses” means any actual liability, indebtedness, claim, losses,
damages, Tax, fines, costs, awards, judgments, penalties, charges or expenses
incurred or suffered (and, if applicable reasonable attorneys’ fees associated
therewith), but shall not include any incidental, consequential, special or
punitive damages or lost profits (unless and to the extent, in each case, any
such damages are components of actual Losses suffered by a third party claimant
against Buyer).
“M Amendment” has the meaning set forth in Item 1 on Exhibit J.
“M Development Agreement” has the meaning set forth in Item 1 on Exhibit J.
“Open Source Code” has the meaning set forth in Section 5.9(j).
“Party” or “Parties” has the meaning set forth in the Preamble.
“Patents” means all national and multinational statutory invention
registrations, patents, utility models, design patents, design registrations,
certificates of invention and other governmental grants for the protection of
inventions or industrial designs anywhere in the world, patent applications,
provisional patent applications, including all reissues, divisions, extensions,
substitutions, continuations, continuations-in-part, and reexaminations thereof,
the right to sue and recover for past, present, and future infringements and
other violations of any of the foregoing, and all other rights accruing
thereunder or pertaining thereto throughout the world.
“Person” means an individual, partnership, corporation, limited liability
company, association, joint venture, trust, unincorporated organization or other
entity, including a Governmental Entity.
“Purchase Price” has the meaning set forth in Section 2.4(b).
“Registered IP” means all United States, international and foreign: (i) patents
and patent applications (including provisional applications); (ii) registered
trademarks and service marks, applications to register trademarks and service
marks (including intent-to-use applications); (iii) registered copyrights and
applications for copyright registration; and (iv) any other Intellectual
Property rights that are subject of an application, certificate, filing,
registration or other document issued, filed with, or recorded by any state,
government or other public legal authority.
Asset Purchase Agreement

 

5



--------------------------------------------------------------------------------



 



“Representatives” with respect to a particular Person, means any director,
officer, manager, partner, employee, agent, consultant, advisor, accountant,
financial advisor, investment banker, legal counsel or other representative of
that Person.
“SEC” has the meaning set forth in Section 7.1(a).
“Seller” has the meaning set forth in the Preamble.
“Seller’s Confidential Information” has the meaning set forth in Section 7.1(b).
“Seller Personnel” means any current or former employee, agent, consultant,
contractor or director of Seller or any of its Subsidiaries.
“Simulation Software” has the meaning set forth in Item 2 on Exhibit J.
“Software” means any and all computer software and code, including assemblers,
applets, compilers, source code, object code, data (including image and sound
data), design tools and user interfaces, in any form or format, however fixed.
Software includes source code listings and related documentation.
“Subsidiary” of a Person means with respect to such Person, any other
corporation, limited liability company, general or limited partnership,
unincorporated association or other business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person, or one or more of the other Subsidiaries
of such Person or a combination thereof, or (b) if a limited liability company,
general or limited partnership, unincorporated association or other business
entity, a majority of the partnership, unincorporated association or other
business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
such Person, or one or more Subsidiaries of such Person or a combination
thereof.
“Tax” and “Taxes” means (i) any and all U.S. federal, state, local and non-U.S.
taxes, assessments, and other governmental charges, customs, duties, impositions
and liabilities, including, without limitation, taxes based upon or measured by
gross receipts, income, profits, sales, use and occupation, and value-added,
goods and services, ad valorem, transfer, capital, capital gains, alternative
net worth, franchise, withholding, payroll, recapture, employment, unemployment
insurance, social security, disability, workers’ compensation, excise, personal
property and real property taxes together with all interest, penalties and
additions imposed with respect to such amounts; (ii) any liability for the
payment of any amounts of the type described in clause (i) above as a result of
being a member of an affiliated, consolidated, combined or unitary group for any
period (including, without limitation, any liability under Treasury
Regulation Section 1.1502-6 or any comparable provision of foreign, state or
local law; and (iii) any liability for the payment of any amounts of the type
described in clause (i) or (ii) above as a result of any express or implied
obligation to indemnify any other Person or as a result of any obligations under
any agreements or arrangements with any other Person or entity with respect to
such amounts and including any Liability for Taxes of a predecessor.
Asset Purchase Agreement

 

6



--------------------------------------------------------------------------------



 



“Tax Return” means any return, estimate, declaration, information statement
report, form, claim for refund or filing relating to any Tax, including any
schedule or attachment thereto, and including any amendment thereof, filed or
required to be filed with any Governmental Entity.
“Trade Secrets” means all trade secrets (including all trade secrets in
inventions (whether patentable or not), proprietary information, know how,
technology, databases and data collections (including knowledge databases,
customer lists and customer databases)), the right to sue and recover for past,
present, and future infringements, misappropriations, and other violations of
any of the foregoing, and all other rights accruing thereunder or pertaining
thereto throughout the world.
“Trademarks” means all trademarks, service marks, trade dress, logos, trade
names, corporate names, business names, domain names, whether or not registered,
including all common law rights therein and all registrations, applications, and
renewals thereof, all goodwill associated therewith, the right to sue and
recover for past, present, and future infringements, dilutions, and other
violations of any of the foregoing, and all other rights accruing thereunder or
pertaining thereto throughout the world.
“Transaction” has the meaning set forth in the Recitals.
“Transaction Agreements” means this Agreement, the Ancillary Agreements, and
each other agreement, schedule, exhibit, certificate or other document delivered
in connection with this Agreement.
“Transferred Assets” means, collectively, the Initial Transferred Assets and the
Additional Transferred Assets.
“Transferred Employees” has the meaning set forth in Section 2.4(d)(i).
“Transferred Registered IPR” has the meaning set forth in Section 5.9(a).
“Transfer Tax” means any sales, use, value-added, goods and services, gross
receipts, excise, registration, stamp duty, transfer, documentary or other
similar Taxes that may be payable in connection with the sale or purchase of the
Transferred Assets.
ARTICLE II
PURCHASE AND SALE OF ASSETS
Section 2.1 Transfer of Assets.
(a) Transfer of Initial Transferred Assets. Subject to Section 2.1(c) below and
the terms and conditions set forth in this Agreement, contemporaneously with the
execution and delivery of this Agreement, Seller hereby sells, assigns,
transfers, conveys and delivers to Buyer good and valid title (free and clear of
all Encumbrances), and Buyer hereby purchases, acquires and accepts from Seller
all of Seller’s right, title and interest in and to all of the Initial
Transferred Assets.
Asset Purchase Agreement

 

7



--------------------------------------------------------------------------------



 



(b) Transfer of Additional Transferred Assets. Effective as of, and contingent
upon, the Additional Closing, and subject to Section 2.1(c) below and the terms
and conditions set forth in this Agreement, at the Additional Closing, Seller
hereby sells, assigns, transfers, conveys and delivers to Buyer good and valid
title (free and clear of all Encumbrances), and Buyer hereby purchases, acquires
and accepts from Seller all of Seller’s rights, title and interest in and to all
of the Additional Transferred Assets.
(c) Excluded Assets. Notwithstanding anything to the contrary herein, Seller is
not selling, assigning, transferring, conveying or delivering to Buyer, and
Buyer is not purchasing or acquiring from Seller any Excluded Assets.
Section 2.2 Delivery of Transferred Assets.
(a) Delivery of Initial Transferred Assets. Subject to the terms and conditions
set forth in this Agreement, contemporaneously with the execution and delivery
of this Agreement, Seller shall, in the manner and form and to the locations,
specified in Exhibit H, deliver to Buyer all of the Initial Transferred Assets.
Without limiting the foregoing, Seller shall deliver to Buyer, contemporaneously
with the execution and delivery of this Agreement, solely by electronic
transmission in the manner specified in Exhibit H, all Initial Transferred
Assets contained in electronic form, including source code, object code and
source documentation.
(b) Delivery of Additional Transferred Assets. Subject to the terms and
conditions set forth in this Agreement, at the Additional Closing, Seller shall,
in the manner and form, and to the locations, specified in Exhibit H, deliver to
Buyer all of the Additional Transferred Assets. Without limiting the foregoing,
Seller shall deliver to Buyer, at the Additional Closing, solely by electronic
transmission in the manner specified in Exhibit H, all Additional Transferred
Assets contained in electronic form, including source code, object code and
source documentation.
Section 2.3 Liabilities.
(a) Assumption of Initial Assumed Liabilities. Subject to the terms and
conditions set forth in this Agreement, contemporaneously with the execution and
delivery of this Agreement, Seller hereby assigns and transfers to Buyer, and
Buyer hereby assumes and agrees to pay, perform and discharge when due the
following Liabilities (the “Initial Assumed Liabilities”):
(i) All Liabilities to the extent arising out of or related to the ownership,
use and operation of the Initial Transferred Assets following the execution and
delivery of this Agreement.
(b) Assumption of Additional Assumed Liabilities. Subject to the terms and
conditions set forth in this Agreement, effective as of and contingent upon the
Additional Closing, Seller hereby assigns and transfers to Buyer, and Buyer
hereby assumes and agrees to pay, perform and discharge when due the following
Liabilities (the “Additional Assumed Liabilities” and, together with the Initial
Assumed Liabilities, the “Assumed Liabilities”):
Asset Purchase Agreement

 

8



--------------------------------------------------------------------------------



 



(i) All Liabilities to the extent arising out of or related to the ownership,
use and operation of the Additional Transferred Assets following the Additional
Closing; and
(ii) All Liabilities related to employment, labor, compensation, and benefits in
respect of or relating to the Transferred Employees to the extent arising out of
or related to the employment of such Transferred Employees by Buyer.
(c) No Other Liabilities. Notwithstanding anything to the contrary in this
Agreement, except for the Assumed Liabilities, Buyer shall not assume and shall
not be deemed to have assumed or be liable or responsible for Liabilities of
Seller or any Affiliate of the Seller (the “Excluded Liabilities”) and Seller
shall remain responsible for such Excluded Liabilities.
Section 2.4 Closings, Purchase Price; Closing Deliveries; Releases.
(a) Closings.
(i) The closing of the transactions contemplated hereunder with respect to the
Initial Transferred Assets (the “Initial Closing”) shall take place at the
offices of Juniper Networks, Inc. at 1194 N. Mathilda Ave., Sunnyvale, CA 94089
contemporaneously with the execution and delivery of this Agreement.
(ii) Subject to the terms and provisions set forth in this Agreement, and upon
the satisfaction or, if and when possible, waiver of all of the conditions and
deliveries set forth in Section 2.4(e) (other than those conditions that by
their nature are to be satisfied at the Additional Closing, but subject to the
satisfaction or waiver of those conditions), the closing of the transaction
contemplated hereunder with respect to the Additional Transferred Assets (the
“Additional Closing”) shall take place at the offices of Juniper Networks, Inc.
at 1194 N. Mathilda Ave., Sunnyvale, CA 94089 at 10:00 a.m. local time on the
date on which the Additional Transferred Assets are completed in accordance with
the Additional Assets Acceptance Criteria which shall be no later than the
Expected Completion Date, subject and pursuant to Section 2.6, or on such other
date and/or at such other time and or/place as the Parties may mutually
determine (such date, the “Additional Closing Date”).
(b) Purchase Price. In consideration of the sale, assignment and transfer of the
Transferred Assets, and subject to the terms and conditions set forth in this
Agreement, Buyer shall (x) pay to Seller an aggregate purchase price of US
$26 million in cash (the “Purchase Price”) and (y) assume the Assumed
Liabilities. Buyer shall deliver to Seller the Purchase Price in two tranches:
(i) US $23.5 million contemporaneously with the Initial Closing (the “Initial
Payment”); and
(ii) US $2.5 million contemporaneously with the Additional Closing (the
“Additional Payment”).
(c) Initial Closing Deliveries by Buyer and Seller.
Asset Purchase Agreement

 

9



--------------------------------------------------------------------------------



 



(i) Initial Closing Deliveries by Buyer. Contemporaneously with the executions
and delivery of this Agreement, Buyer shall:
(A) Deliver to Seller the Initial Payment by wire transfer of immediately
available funds to one or more accounts designated by Seller in accordance with
the wire transfer instructions set forth in Exhibit H;
(B) Execute and deliver to Seller each of the Ancillary Agreements relating to
the Initial Transferred Assets, to which it is a party; and
(C) Execute and deliver to Seller such other instruments as shall be reasonably
requested by Seller, in form and substance mutually acceptable to Buyer and
Seller.
(ii) Initial Closing Deliveries by Seller. Contemporaneously with the executions
and delivery of this Agreement, Seller shall:
(A) Deliver to Buyer all of the Initial Transferred Assets electronically as
detailed in Exhibit H;
(B) Deliver to Buyer a duly executed copy of the M Amendment;
(C) Deliver to Buyer evidence reasonably satisfactory to Buyer of the receipt of
all the Consents identified on Schedule 2.4(c)(ii)(C);
(D) Deliver to Buyer a certificate executed by the Secretary of Seller
certifying that attached thereto is (A) a true and complete copy of the
Governing Documents, (B) true and complete copies of resolutions of Seller’s
directors, authorizing the execution, delivery and performance of this Agreement
and the other Transaction Agreements and the Transactions, which resolutions
have not been modified, rescinded or revoked, and (C) specimen signatures of the
officers of Seller authorized to sign this Agreement and the other Transaction
Agreements;
(E) Execute and deliver each of the Ancillary Agreements relating to the Initial
Transferred Asset to which it is to be a party; and
(F) Execute and deliver to Buyer such other instruments as shall be reasonably
requested by Buyer, in form and substance mutually acceptable to Buyer and
Seller.
(d) Release by Buyer of Non-Solicit and No-Hire Restriction. Notwithstanding any
other agreement to the contrary (but subject to Buyer’s options in
Section 2.6(b), the terms of which shall prevail, in the event such options are
exercised), Seller hereby agrees that as of the Initial Closing:
(i) Nothing will prevent Buyer from soliciting and hiring Eli Simpson and Simon
Lin with a start date on or after the date of the Additional Closing and Bo
Zhang with a start date thirty (30) days thereafter (collectively, the
“Transferred Employees”);
Asset Purchase Agreement

 

10



--------------------------------------------------------------------------------



 



(ii) The Transferred Employees are released by Seller from any contractual
prohibition on such Transferred Employees being solicited or hired by Buyer for
employment beginning on or after the date of the Additional Closing (except
30 days later in the case of Bo Zhang); provided, that, for the avoidance of
doubt, such employment does not begin prior to such date; and
(iii) Buyer is released by Seller from any contractual prohibition on the
Transferred Employees being solicited or hired by Buyer for employment beginning
on or after the date of the Additional Closing (except 30 days later in the case
of Bo Zhang); provided, that, for the avoidance of doubt, such employment does
not begin prior to such date.
(e) Additional Closing Conditions & Deliveries
(i) Additional Closing Conditions Precedent to Obligations of Seller. The
obligation of Seller to consummate the transactions contemplated by this
Agreement to take place at the Additional Closing is subject to the satisfaction
(or, where legally permissible, waiver by Seller)of the following, at or prior
to the Additional Closing:
(A) No Order. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered into any Law which is in
effect on the Additional Closing Date which prohibits, enjoins or restrains the
consummation of the Transactions contemplated by this Agreement to occur.
(B) Additional Payment. Buyer shall deliver to Seller, contemporaneously with
the Additional Closing, the Additional Payment by wire transfer of immediately
available funds to one or more accounts designated by Seller in accordance with
the wire transfer instructions set forth in Exhibit H or pursuant to any other
wire instructions delivered in writing from Seller to Buyer prior to the
Additional Closing.
(C) Representations and Warranties. The representations and warranties of Buyer
contained in this Agreement, which representations and warranties shall be
deemed for purposes of this subsection not to include any qualifications or
limitations with respect to material, materiality or material adverse effect,
shall be true and correct in all material respects on the date of this Agreement
and on the Additional Closing Date (except to the extent such representations
and warranties by their terms speak as of an earlier date, in which case they
shall be true and correct in all material respects as of the date of this
Agreement and as of such other date). Buyer shall have delivered to Seller a
certificate, dated the Additional Closing Date, signed by an authorized officer
of Buyer, confirming the matters set forth in the foregoing.
(D) Covenants. Buyer shall have performed or complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Buyer at or prior to the Additional Closing. Buyer shall have
delivered to Seller a certificate, dated the Additional Closing Date, signed by
an authorized officer of Buyer, confirming the matters set forth in the
foregoing clause.
Asset Purchase Agreement

 

11



--------------------------------------------------------------------------------



 



(E) Litigation. There shall be no action, suit, claim, order, injunction or
proceeding of any nature threatened in writing or pending, against either of the
Parties, their respective Affiliates or the Additional Transferred Assets which
would prohibit consummation of the Transactions contemplated hereby.
(F) Ancillary Agreements. Buyer shall have executed and delivered to Seller each
of the Ancillary Agreements relating to the Additional Transferred Asset, to
which it is a party.
(G) Other Agreements. Buyer shall have executed and delivered to Seller such
other instruments as shall be reasonably requested by Seller, in form and
substance mutually acceptable to Buyer and Seller.
(ii) Additional Closing Conditions Precedent to Obligations of Buyer. The
obligation of Buyer to consummate the transactions contemplated by this
Agreement to take place at the Additional Closing is subject to the satisfaction
(or, where legally permissible, waived by Buyer) of the following, at or prior
to the Additional Closing:
(A) No Order. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered into any Law which is in
effect on the Additional Closing Date which prohibits, enjoins or restrains the
consummation of the Transactions contemplated by this Agreement to occur.
(B) Additional Assets Acceptance Criteria. Subject to Section 2.6, the
Additional Transferred Assets shall be completed in accordance with the
Additional Assets Acceptance Criteria.
(C) Delivery of Additional Transferred Assets. Seller shall deliver to Buyer,
contemporaneously with the Additional Closing, all of the Additional Transferred
Assets electronically as detailed in Exhibit H.
(D) Representations and Warranties. The representations and warranties of Seller
contained in this Agreement, which representations and warranties shall be
deemed for purposes of this subsection not to include any qualifications or
limitations with respect to material, materiality or material adverse effect,
shall be true and correct in all material respects on the date of this Agreement
and, solely to the extent such representations and warranties relate to the
Additional Transferred Assets or the Additional Licensed Assets, on the
Additional Closing Date (except to the extent such representations and
warranties by their terms speak as of an earlier date, in which case they shall
be true and correct in all material respects as of the date of this Agreement
and, solely to the extent such representations and warranties relate to the
Additional Transferred Assets, as of such other date). Seller shall have
delivered to Buyer a certificate, dated the Additional Closing Date, signed by
an authorized officer of Seller, confirming the matters set forth in the
foregoing clause.
Asset Purchase Agreement

 

12



--------------------------------------------------------------------------------



 



(E) Covenants. Seller shall have performed or complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Seller at or prior to the Additional Closing. Seller shall have
delivered to Buyer a certificate, dated the Additional Closing Date, signed by
an authorized officer of Seller, confirming the matters set forth in the
foregoing clause.
(F) Ancillary Agreements. Seller shall execute and deliver to Buyer each of the
Ancillary Agreements relating to the Additional Transferred Asset, to which it
is a party.
(G) Consents. Seller shall have delivered to Buyer evidence reasonably
satisfactory to Buyer of the receipt of all the Consents identified on Schedule
2.4(e)(ii)(G).
(H) Litigation. There shall be no action, suit, claim, order, injunction or
proceeding of any nature threatened in writing or pending, against either of the
Parties, their respective Affiliates or the Additional Transferred Assets which
would prohibit consummation of the Transactions contemplated hereby.
(I) Corporate Approval. Seller shall have delivered a certificate executed by
the Secretary of Seller certifying that attached thereto is (A) a true and
complete copy of the Seller’s Certificate of Incorporation and Bylaws, (B) true
and complete copies of resolutions of Seller’s directors, authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Agreements and the Transactions, which resolutions have not been modified,
rescinded or revoked, and (C) specimen signatures of the officers of Seller
authorized to sign this Agreement and the other Transaction Agreements.
(J) Deliver to Buyer executed and notarized assignments of all transferred
Copyrights to the Additional Transferred Assets.
(K) Other Agreements. Seller shall have executed and delivered to Buyer such
other instruments as shall be reasonably requested by Buyer, in form and
substance mutually acceptable to Buyer and Seller.
(f) Tax Matters.
(i) Allocation of Purchase Price. The Parties hereto intend that the purchase be
treated as a taxable transaction for federal and state income tax purposes.
Within one hundred and twenty (120) days after the date of this Agreement, Buyer
shall provide Seller, an allocation among the Initial Transferred Assets of the
Initial Payment (plus the amount of the Assumed Liabilities to the extent
properly taken into account under the Code) pursuant to Section 1060 of the Code
and the regulations promulgated thereunder, and within one hundred and twenty
(120) days after the Additional Closing Date, Buyer shall provide Seller, an
allocation among the Additional Transferred Assets of the Additional Payment
(plus the amount of the related Assumed Liabilities to the extent properly taken
into account under the Code pursuant to Section 1060 of the Code and the
regulations promulgated thereunder (collectively, the “Allocation”). Buyer and
Seller shall work in good faith to resolve any disputes relating the Allocation.
If Buyer and Seller agree to the Allocation, then the Allocation shall be
conclusive and binding upon Buyer and Seller for all applicable tax purposes
and, in such event, the Parties agree that all Tax Returns (including IRS
Form 8594) shall be prepared in a manner consistent with (and the Parties shall
not otherwise take a position on a Tax Return, any refund claim, in audits or
otherwise that is inconsistent with) the Allocation unless required by the IRS
or any other applicable taxing authority.
Asset Purchase Agreement

 

13



--------------------------------------------------------------------------------



 



(ii) Withholding and Transfer Taxes. The Buyer shall be entitled to withhold
from the Purchase Price any withholding Taxes required to be withheld under the
Code or any other applicable Tax Law, provided that such Taxes are timely paid
over to the appropriate Governmental Entity. Seller shall be responsible for and
shall pay when due any Transfer Taxes. The Parties hereto shall cooperate, to
the extent reasonably requested and permitted by applicable law, in minimizing
any such Transfer Taxes, including but not limited to the transfer by remote
electronic transmission of all Transferred Assets capable of being so
transmitted. The Party required by law to file a Tax Return with respect to such
Transfer Taxes shall do so within the time period prescribed by law, and Seller
shall promptly remit to Buyer the amount of any Transfer Taxes so payable by
Buyer upon receipt of (x) notice that such Transfer Taxes are payable and (y) a
copy of the relevant Tax Return.
(iii) Responsibility for Taxes.
(A) Seller shall be responsible for the preparation and filing of all Tax
Returns of Seller (including Tax Returns required to be filed after the date of
this Agreement) to the extent such Tax Returns include or relate to Seller’s use
or ownership of the Initial Transferred Assets on or prior to the date of this
Agreement or the Additional Transferred Assets on or prior to the Additional
Closing Date. Seller’s Tax Returns to the extent they relate to the Transferred
Assets shall be true, complete and correct and prepared in accordance with
applicable law. Seller shall be responsible for and make all payments of Taxes
shown to be due on such Tax Returns to the extent they relate to (x) Seller’s
use or ownership of the Initial Transferred Assets on or prior to the date of
this Agreement or (y) Seller’s use or ownership of the Additional Transferred
Assets on or prior to the Additional Closing Date.
(B) Buyer shall be responsible for the preparation and filing of all Tax Returns
it is required to file with respect to Buyer’s ownership or use of the Initial
Transferred Assets commencing after the date of this Agreement and Buyer’s
ownership or use of the Additional Transferred Assets after the Additional
Closing Date. Buyer’s Tax Returns, to the extent they relate to the Transferred
Assets, shall be true, complete and correct and prepared in accordance with
applicable law in all respects. Buyer will make all payments of Taxes shown to
be due on such Tax Returns to the extent they relate to (x) Buyer’s use or
ownership of the Initial Transferred Assets after the date of this Agreement or
(y) Buyer’s use or ownership of the Additional Transferred Assets after the
Additional Closing Date.
Asset Purchase Agreement

 

14



--------------------------------------------------------------------------------



 



(C) Property and similar ad valorem Taxes with respect to the Initial
Transferred Assets for any Tax period that includes the date hereof shall be
allocated between Seller and Buyer pro rata based on the number of days in such
Tax period allocable to the portion of such Tax period ending on the date hereof
(which shall be borne by Seller) and the portion of such Tax period beginning on
the day after the date hereof (which portion shall be borne by Buyer). Property
and similar ad valorem Taxes with respect to the Additional Transferred Assets
for any Tax period that includes the Additional Closing Date shall be allocated
between Seller and Buyer pro rata based on the number of days in such Tax period
allocable to the portion of such Tax period ending on the Additional Closing
Date (which shall be borne by Seller) and the portion of such Tax period
beginning on the day after the Additional Closing Date (which portion shall be
borne by Buyer).
(iv) Cooperation. To the extent relevant to the Transferred Assets, each Party
shall (A) provide the other with such assistance as may reasonably be required
in connection with the preparation of any Tax Return and the conduct of any
audit or other examination by any taxing authority or in connection with
judicial or administrative proceedings relating to any liability for Taxes and
(B) retain and provide the other with all records or other information that may
be relevant to the preparation of any Tax Returns, or the conduct of any audit
or examination, or other proceeding relating to Taxes. Seller shall retain all
documents, including prior years’ Tax Returns, supporting work schedules and
other records or information with respect to all sales, use and employment tax
returns and, absent the receipt by Seller of the relevant tax clearance
certificates, shall not destroy or otherwise dispose of any such records for six
(6) years after Initial Closing without the prior written consent of Buyer.
(g) Expenses. Except as otherwise provided herein, each Party shall be solely
responsible for its own costs and expenses (including those of its
Representatives) incurred in connection with the negotiation and consummation of
the Transactions.
(h) No Additional Compensation. Subject to and without limiting any claims or
other remedies of the Seller relating to any breach of any covenant or agreement
contained in this Agreement or the other Transaction Agreements, the Parties
agree that Seller shall not be entitled to any additional compensation under any
competent jurisdiction or applicable Law whatsoever under this Agreement. In the
event that under any competent jurisdiction or applicable Law a claim for such
compensation cannot be validly waived or excluded, the Parties agree that the
Purchase Price shall also cover and be deemed to be a fulfillment of such claim.
Asset Purchase Agreement

 

15



--------------------------------------------------------------------------------



 



Section 2.5 Consulting Services Terms. The consulting services terms
(“Consulting Services Terms”) are as follows:
(a) Consultants. If Simon Lin and Bo Zhang of the Transferred Employees become
employed by Buyer (so long as Buyer did not choose Option 3 provided in
Section 2.6(b)(iii) and each individual is willing to be a consultant for
Seller, then Buyer shall permit Seller to engage Simon Lin and Bo Zhang as a
consultant to Seller (subject to mutual agreed upon consulting services
agreement and compensation arrangements (which shall be determined based on a
pro rata basis of the compensation provided by Buyer to such individuals)
between Buyer and Seller) for a period of three months following the date of the
Additional Closing (except 30 days later in the case of Bo Zhang), pursuant to
which (i) Simon Lin shall provide on-sight consulting services for eight hour
per day every Tuesday and Thursday (or any other two Business Days which the
Parties mutually agree upon) and provide other reasonable assistance to Seller
(to the extent such assistance does not materially interfere with his job
performance for Buyer); provided that he shall not perform (x) in excess of 208
hours in the aggregate of consulting services for Seller during such three-month
period and (y) in excess of 70 hours of consulting services during any
individual month of such three-month period and (ii) Bo Zhang shall provide
on-sight consulting services for eight hour per day every other Thursday (or any
Business Day which the Parties mutually agree upon) and provide other reasonable
assistance to Seller (to the extent such assistance does not materially
interfere with his job performance for Buyer); provided that he shall not
perform (x) in excess of 50 hours in the aggregate of consulting services for
Seller during such three-month period and (y) in excess of 25 hours of
consulting services during any individual month of such three-month period (the
“Consulting Services”).
(b) Scope of Consulting Services. The consulting services to be provided by the
Transferred Employees shall include completing any documentation related to,
transferring knowledge and know-how related to and verifying implementation
related to such Persons prior work for Seller (including related to the
Transferred Assets, Licensed Assets and Additional Licensed Assets), including
answering questions and providing training to Seller for such individuals’
replacement(s). Any deliverables created as a result of the Consulting Services
shall be owned as follows: (i) to the extent a deliverable would otherwise be
deemed an Initial Transferred Asset if it existed prior to the date of this
Agreement or an Additional Transferred Asset if it existed prior to the
Additional Closing Date (i.e., it meets the requirement of Transferred Assets in
Exhibit A), then it will be deemed a Transferred Asset and Buyer will own all
right, title and interest in such deliverable, and all Intellectual Property
included or embodied therein, but excluding Patents, Trade Secrets and
Trademarks included or embodied therein, and excluding, for the avoidance of
doubt, any Excluded Assets, all of which Patents, Trade Secrets, Trademarks and
Excluded Assets shall be owned by Seller; and (b) Seller shall own all right,
title and interest in any other deliverables, including any Intellectual
Property embodied therein.
Section 2.6 Buyer Options if Additional Transferred Assets Not Accepted by Buyer
by Expected Completion Date.
(a) Seller shall use its commercially reasonable efforts to complete the
Additional Transferred Assets on prior to the Expected Completion Date in
accordance with the Additional Assets Acceptance Criteria. If the Additional
Transferred Assets are completed in accordance with the Additional Assets
Acceptance Criteria on or prior to the Expected Completion Date, Buyer agrees to
accept the Additional Transferred Assets within five Business Days following
notice from Seller of such completion; provided that Seller shall provide Buyer
with a reasonable opportunity to inspect the Additional Transferred Assets
during such five Business Day period.
Asset Purchase Agreement

 

16



--------------------------------------------------------------------------------



 



(b) If the Additional Transferred Assets are not completed and accepted pursuant
to Section 2.6(a) on or prior to the Expected Completion Date, the Parties agree
that Buyer shall have the option to choose, at Buyer’s sole discretion and as
Buyer’s sole remedy, any of the following options, which choice shall be made on
or before the Expected Completion Date:
(i) Option 1: Buyer may request that Seller provide Buyer with a new estimated
time to complete (using commercially reasonable efforts) the Additional
Transferred Assets which new estimated time to complete must be within three
months following the Expected Completion Date in accordance with the Additional
Assets Acceptance Criteria; and, if such estimated time is acceptable to Buyer,
Buyer may extend the Expected Completion Date by such new estimated time; and,
subject to the satisfaction or, when possible, waiver of the conditions set
forth in Sections 2.4(e), the Additional Closing shall take place on such
extended Expected Completion Date and the Additional Transferred Assets shall be
delivered to Buyer (in accordance with Buyer’s delivery requirements set forth
in Exhibit H), regardless of whether or not the Additional Transferred Assets is
completed by such date, and Buyer shall pay the Additional Payment pursuant to
Section 2.4(b). Immediately following the Additional Closing, the Transferred
Employees may commence employment with Buyer (except 30 days later in the case
of Bo Zhang) provided that the Consulting Services Terms shall apply; or
(ii) Option 2: Buyer may agree to accept the Additional Transferred Assets in
its incomplete stage; in which case Buyer shall instruct Seller to deliver and
Seller shall deliver (in accordance with Buyer’s delivery requirements set forth
in Exhibit H) the Additional Transferred Assets in their state at the date of
election; and, subject to the satisfaction or, when possible, waiver of the
conditions set forth in Sections 2.4(e) and (i), the Additional Closing shall
take place and the Additional Transferred Assets shall be delivered to Buyer (in
accordance with Buyer’s delivery requirements set forth in Exhibit H) and Buyer
shall pay the Additional Payment pursuant to Section 2.4(b). Immediately
following the Additional Closing, the Transferred Employees are permitted to
commence employment with Buyer (except 30 days later in the case of Bo Zhang)
and the Consulting Services Terms shall apply; or
(iii) Option 3: Buyer may decline to accept the Additional Transferred Assets in
which case (A) Buyer shall be released from any obligation to pay the Additional
Payment and there shall be no Additional Closing; (B) Seller shall be released
from any obligation to deliver the Additional Transferred Assets; and (C) all
representations, warranties, covenants and other agreement set forth in this
Agreement, solely to the extent they relate to the Additional Transferred
Assets, the Additional Licensed Assets or the Additional Closing, shall
terminate and shall have no further force or effect. If Buyer chooses this
Option 3, the Transferred Employees may not commence employment with Buyer until
three (3)months after the Expected Completion Date (except an additional 30 days
later in the case of Bo Zhang); and Consulting Services Terms shall not be
applicable or enforceable.
Notwithstanding anything to the contrary, if such Seller’s contractor is no
longer under contract with Seller at any time, the Parties agree that Buyer may
solicit such contractor for hire.
Asset Purchase Agreement

 

17



--------------------------------------------------------------------------------



 



ARTICLE III
[RESERVED]
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Seller as follows:
Section 4.1 Organization, Power, Standing. Buyer is a corporation duly organized
and validly existing and in good standing under the laws of the State of
Delaware. Buyer has all requisite corporate power and authority to conduct its
business as it has been and is presently being conducted and to enter into the
Transaction Agreements, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. Buyer is
duly authorized and organized to conduct business and is in good standing in
each jurisdiction where such authorization is required to conduct its business
as presently conducted by it.
Section 4.2 Due Authorization. The execution and delivery by Buyer of the
Transaction Agreements, the performance by Buyer of its obligations hereunder
and thereunder, and the consummation by Buyer of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
corporate action on the part of Buyer. Buyer has the absolute and unrestricted
right, power and authority to execute and deliver the Transaction Agreements and
to perform its obligations. No approval of Buyer’s stockholders or other
corporate proceedings of Buyer are required in connection with the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by Buyer, and each of the other Transaction Agreements, when executed,
will be duly executed and delivered by Buyer, and this Agreement constitutes,
and the other Transaction Agreements when so executed and delivered will
constitute, valid and legally binding obligations of Buyer, enforceable against
Buyer in accordance with their respective terms, except as such enforceability
hereof or thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to the enforcement of creditors’
rights generally and by general principles of equity.
Section 4.3 No Conflict. The execution and delivery of this Agreement do not,
and of the other Transaction Agreements will not, and the consummation of the
Transactions will not, (i) violate, conflict with or result in the breach of any
provisions of the Certificate of Incorporation or Bylaws of Buyer, (ii) result
in the imposition of any Encumbrance upon any of the properties or assets of
Buyer, cause the acceleration, cancellation or material modification of any
obligation under, create in any party the right to terminate, constitute a
default or breach of, or violate or conflict with the terms, conditions or
provisions of, or result in the loss of a material benefit under, any Contract
to which Buyer is a party or by which it or its assets are bound, (iii) conflict
with or violate any Law applicable to Buyer, or (iv) require on the part of
Buyer any Consent of any Governmental Entity or any other filing with or notice
to any Governmental Entity. No consent, approval or authorization of, or
registration or filing with, any Person is required in connection with the
execution or delivery by Buyer of this Agreement or any of the other Transaction
Agreements to which Buyer is or is to become party or the consummation of the
Transactions.
Asset Purchase Agreement

 

18



--------------------------------------------------------------------------------



 



Section 4.4 Litigation. No legal proceeding is pending, or, to the knowledge of
Buyer, there is no proceeding or investigation threatened, against Buyer which,
if adversely determined, would reasonably be expected to prevent or materially
interfere with or delay the consummation of the Transaction. There is no order,
judgment or proceeding by a Governmental Entity to which Buyer is subject that
would reasonably be expected to prevent or materially interfere with or delay
the consummation of the Transaction.
Section 4.5 Sufficient Funds. Buyer possesses sufficient funds to make the
Initial Payment and Additional Payment to Seller. Buyer affirms that it is not a
condition to Initial Closing, Additional Closing or any of its other obligations
under this Agreement that Buyer obtain financing for or related to payment
thereof.
Section 4.6 No Brokers. Buyer has not entered into or will enter into any
contract, agreement, arrangement or understanding with any broker, finder or
similar agent or any Person which will result in the obligation of the Seller or
any of its Affiliates to pay any finder’s fee, brokerage fees or commission or
similar payment in connection with the transactions contemplated by this
Agreement or the Ancillary Agreements.
Section 4.7 Seller Representations. To the knowledge of any of the individuals
set forth on Exhibit I, there have not been and there are no events, state of
facts, circumstances, developments or effects which, individually or in the
aggregate, would cause the Seller’s representations and warranties contained in
Article V to be untrue or inaccurate.
Section 4.8 Condition of Transferred Assets. Notwithstanding anything contained
in this Agreement to the contrary, Buyer acknowledges and agrees that Seller is
not making any representations or warranties whatsoever, express or implied,
beyond those expressly given by Seller in Article V (as modified by the
Disclosure Schedule), and Buyer acknowledges and agrees that, except for the
representations and warranties contained therein, the Transferred Assets are
being transferred on a “where is” and, as to condition, “as is” basis. Any
claims Buyer may have for breach of representation or warranty shall be based
solely on the representations and warranties of Seller set forth in Article V
(as modified by the Disclosure Schedule). Buyer further represents that neither
Seller nor any of its Affiliates or Representatives nor any other Person has
made any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Seller, it Subsidiaries, the
Transferred Assets, Licensed Assets or the transactions contemplated by this
Agreement not expressly set forth in this Agreement, and neither Seller or any
of its Affiliates or Representatives or any other Person will have or be subject
to any liability to Buyer or any other Person resulting from the distribution to
Buyer or its Representatives or Buyer’s use of, any such information, including
any publications or data room information provided to Buyer or its
Representatives, or any other document or information in any form provided to
Buyer or its Representatives in connection with the sale of the Transferred
Assets and the transactions contemplated hereby. Buyer acknowledges that it has
conducted to its satisfaction, its own independent investigation of the
Transferred Assets and has been provided access and an opportunity to review
information in respect of the Transferred Assets requested by Buyer and, in
making its determination to proceed with the transactions contemplated by this
Agreement, Buyer has relied on the results of its own independent investigation.
Asset Purchase Agreement

 

19



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Buyer as of the date of this Agreement and as
of the Additional Closing, subject to the disclosures and exceptions set forth
in the Disclosure Schedule, provided that any disclosure made in any section of
the Disclosure Schedule shall only apply to the section of the Agreement that
corresponds to the section of the Disclosure Schedule, except to the extent that
it is reasonably apparent on the face of such disclosure that such disclosure is
relevant to another section of this Agreement as follows (it being understood
and agreed, that (a) as of the Initial Closing, (i) any representations and
warranties that are made with respect to any Transferred Assets are only being
made with respect to the Initial Transferred Assets, (ii) any representations
and warranties that are made with respect to any Licensed Assets are only made
with respect to the Initial Licensed Assets, and (iii) any representations and
warranties that are made with respect to any Transaction Agreements are only
being made with respect to those Transaction Agreements that are executed and
delivered in connection with the Initial Closing, and (b) as of the Additional
Closing, (i) any representations and warranties that are made with respect to
any Transferred Assets are only being made with respect to the Additional
Transferred Assets, (ii) any representations and warranties that are made with
respect to any Licensed Assets are only made with respect to the Additional
Licensed Assets, and (iii) any representations and warranties that are made with
respect to any Transaction Agreements are only being made with respect to those
Transaction Agreements that are executed and delivered in connection with the
Additional Closing):
Section 5.1 Organization, Authority and Qualification of Seller. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all necessary corporate power and authority to
enter into this Agreement and the Transaction Agreements, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Transaction Agreements by Seller, the performance by Seller of its
obligations hereunder and thereunder and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of Seller. No approval of Seller’s stockholders or
other corporate proceedings of Seller or any of its Subsidiaries are required in
connection with the transactions contemplated hereby and thereby, other than has
already been received as of the date of this Agreement. This Agreement has been
duly executed and delivered by Seller, and the other Transaction Agreements will
be duly executed and delivered by Seller, and this Agreement constitutes, and
the other Transaction Agreements when so executed and delivered will constitute,
a valid and legally binding obligation of Seller, enforceable against Seller in
accordance with its terms, except as enforceability hereof or thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
Laws relating to the enforcement of creditors’ rights generally and by general
principles of equity.
Asset Purchase Agreement

 

20



--------------------------------------------------------------------------------



 



Section 5.2 Subsidiaries. Each Subsidiary of the Seller is duly and validly
existing and in good standing as a corporation, partnership, limited liability
company or other entity, as the case may be, under the laws of its jurisdiction
of organization, except where the failure to be so qualified or in good standing
would not have a material adverse effect on the Transferred Assets or the
Seller’s ability to consummate the transactions contemplated by this Agreement
and the other Transaction Agreements.
Section 5.3 No Conflict. The execution, delivery and performance of this
Agreement and the Ancillary Agreements by Seller does not and will not
(a) violate, conflict with or result in the breach of the Governing Documents,
or (b) conflict with or violate any material Law or Governmental Order
applicable to Seller or any of its Subsidiaries or any of the Transferred Assets
or Licensed Assets, or (c) conflict with, result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any Consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, or result in the creation of any Encumbrance on any of the
Transferred Assets or Licensed Assets pursuant to, any material note, bond,
mortgage or indenture, Contract, agreement, lease, sublease, license, permit,
franchise or other instrument or arrangement to which Seller or any of its
Subsidiaries is a party or by which any of such Transferred Assets or Licensed
Assets are bound or affected. Section 5.3 of the Disclosure Schedule sets forth
all material Consents of third Persons that are required in connection with the
consummation of the transactions contemplated by this Agreement and the other
Transaction Agreements.
Section 5.4 M Development Agreement. Seller has provided Buyer with a true and
complete copy of the M Development Agreement and the M Amendment. The M
Development Agreement and the M Amendment are enforceable in accordance with
their terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws relating to the enforcement of
creditors’ rights generally and by general principles of equity. Seller is in
material compliance with the terms of the M Development Agreement and the M
Amendment and is not in default thereunder.
Section 5.5 Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and Ancillary Agreements by Seller does not and
will not require any material consent, approval, authorization or other order
of, action by, filing with or notification to, any Governmental Entity.
Section 5.6 Liabilities. Other than as set forth on Section 5.6 of the
Disclosure Schedules, Seller does not have indebtedness for money borrowed or
for the deferred purchase price of property or services, capital lease
obligations, conditional sale, or other title retention agreements relating to
any of the Transferred Assets. Seller is not a guarantor or otherwise liable for
any Liability of any other Person for any matter which relates to or affects the
Transferred Assets.
Section 5.7 Litigation. Seller is not subject to any order, judgment or
proceeding by a Governmental Entity which would reasonably be expected to
prevent or materially interfere with or delay the consummation of the
Transaction. No legal proceeding is pending, or, to the Knowledge of Seller,
threatened, against Seller which would reasonably be expected to prevent or
interfere with or delay the consummation of the Transaction. To the Knowledge of
Sellers, there are no legal proceedings pending, or threatened against Seller,
in respect of the Transferred Assets or the Licensed Assets.
Asset Purchase Agreement

 

21



--------------------------------------------------------------------------------



 



Section 5.8 Taxes.
(a) To the extent that failure to do so would have an adverse affect on the
Buyer with respect to its ownership of the Transferred Assets following the date
hereof or the Additional Closing Date, as applicable, the Seller (i) has timely
paid all Taxes it is required to pay and (ii) has timely filed all required Tax
Returns relating to any and all Taxes concerning or attributable to the
Transferred Assets and such Tax Returns are true and correct and completed in
accordance with applicable law.
(b) Seller has timely paid or withheld with respect to its employees (and timely
paid over any withheld amounts to the appropriate Taxing authority) all federal
and state income taxes, Federal Insurance Contribution Act, Federal Unemployment
Tax Act and other Taxes required to be withheld or paid. Seller has filed all
Forms W-2 and 1099 required with respect to thereto.
(c) To the Knowledge of Seller there is no basis for the assertion of any claim
for any liabilities for unpaid Taxes that would result in any Encumbrance on any
of the Transferred Assets.
(d) There are no Encumbrances with respect to any Taxes upon any of the
Transferred Assets, other than with respect to Taxes not yet due and payable.
(e) To the extent applicable to the Transferred Assets or the Buyer’s ownership
of the Transferred Assets, Seller has not been delinquent in the payment of any
Tax, nor is there any Tax deficiency outstanding, assessed or proposed against
Seller, nor has Seller executed any outstanding waiver of any statute of
limitations on or extension of the period for the assessment or collection of
any Tax.
(f) Except as set forth in Section 5.8(f) of the Disclosure Schedule, to the
extent applicable to the Transferred Assets or the Buyer’s ownership of the
Transferred Assets, (i) no audit or other examination of any Tax Return of
Seller is presently in progress, nor has Seller been notified in writing of any
request for such an audit or other examination and (ii) no adjustment relating
to any Tax Return filed by Seller has been proposed formally or, to the
Knowledge of Seller, informally by any tax authority to Seller or any
representative thereof.
Section 5.9 Intellectual Property.
(a) Section 5.9(a) of the Disclosure Schedule set sets forth a true, complete
and correct list of each item of Registered IP that is owned by Seller or its
Subsidiaries which is included in the Transferred Assets (the “Transferred
Registered IPR”). To the Knowledge of Seller, each item of Transferred
Registered IPR is subsisting (except with respect to applications), and has not
expired or been cancelled, or abandoned. Section 5.9 of the Disclosure Schedule
sets forth all actions that must be taken within 120 days of the date hereof,
including the payment of any registration, maintenance or renewal fees or the
filing of any documents, applications or certificates for the purposes of
maintaining, perfecting or preserving or renewing any Transferred Registered
IPR.
Asset Purchase Agreement

 

22



--------------------------------------------------------------------------------



 



(b) The Transferred Assets to be delivered pursuant to this Agreement will be
provided to Buyer in the same form as they were used by the Seller immediately
prior to the Initial Closing or Additional Closing, as applicable. The
Simulation Software to be licensed to Buyer pursuant to the Intellectual
Property License Agreement will be provided to Buyer in the same form as it was
used by Seller immediately prior to the Initial Closing or Additional Closing,
as applicable.
(c) The Transferred Assets are free and clear of any Encumbrances. Seller
exclusively owns and has valid and sufficient rights to assign to Buyer all
right, title and interest in and to the Transferred Assets. Other than as
disclosed in Section 5.9(c) of the Disclosure Schedule, Seller has valid and
sufficient rights in the Licensed Assets to grant to Buyer the rights and
licenses set forth in the Intellectual Property License Agreement with respect
to such Licensed Assets and other than as disclosed in Section 5.9(c) of the
Disclosure Schedule or pursuant to this Agreement or the Intellectual Property
License Agreement, (i) Buyer will not be bound by, or subject to, any third
party restriction or obligation imposed by Seller or its licensors as a result
of this Agreement or the Intellectual Property License Agreement, (ii) Buyer
will not be obligated to pay any royalties or other amounts to Seller or its
licensors for use of the Licensed Assets in accordance with the Intellectual
Property License Agreement, and (iii) no third party has any right to terminate
a license agreement with Seller that would interfere with Buyer’s ability to use
the Licensed Assets in the manner permitted by the Intellectual Property License
Agreement. The Parties agree that no representation and warranty in this
Section 5.9(c) shall be deemed to be a representation or warranty with respect
to (A) infringement, misappropriation, or other violation of any Intellectual
Property rights of any Person, or (B) the validity or enforceability of the
Licensed Assets or the Intellectual Property included or embodied in the
Transferred Assets, such matters to be covered exclusively by the
representations and warranties in Section 5.9(i) and Section 5.9(j) below.
(d) To the Knowledge of Seller, all third-party Intellectual Property embodied
in the Transferred Assets is listed on Section 5.9(d) of the Disclosure Schedule
(which thus constitutes Excluded Assets).
(e) To the extent that any Transferred Assets or any portion thereof, was
developed by any Person other than Seller for the benefit of Seller or for which
Seller has, directly or indirectly, paid or provided consideration, Seller has a
written agreement with such Person with respect thereto and Seller thereby has
obtained ownership of, and is the exclusive owner of, all such Transferred
Assets by operation of law or by valid assignment to the maximum extent
permitted under applicable law.
(f) Seller and its Subsidiaries have taken commercially reasonable steps
(including a policy requiring each Seller Personnel to execute an invention
assignment, proprietary rights and confidentiality agreement substantially in
the form set forth in Section 5.9(f) of the Disclosure Schedules) to safeguard
the secrecy and confidentiality of the Exclusively Licensed Trade Secrets that
are included in the Licensed Assets. All Seller Personnel who have created or
modified any of the Software that is included in the Transferred Assets or who
have been involved in creating, conceiving, authoring or inventing, if and as
applicable, the Transferred Assets have entered into agreements with the Seller
vesting ownership of any applicable Intellectual Property in such Transferred
Assets in the Seller (to the extent such agreements are necessary under
applicable law in order to vest ownership in the Seller).
Asset Purchase Agreement

 

23



--------------------------------------------------------------------------------



 



(g) If the Transferred Assets or any portion thereof, were originally owned or
created by or for any third party: (1) the transfers and licenses from Seller to
Buyer hereunder do not violate any agreements pursuant to which such Transferred
Assets were originally created; (2) such third parties have not retained and do
not have any rights or licenses with respect to the Transferred Assets; and
(3) to the Knowledge of Seller, no basis exists for such third party to
challenge or object to this Agreement.
(h) Other than as contemplated by this Agreement and the other Transaction
Agreements, neither Seller nor its Subsidiaries have transferred ownership of,
or granted any license of or right to use, or authorized the retention of any
rights to use, any of the Transferred Assets.
(i) The Transferred Assets and Licensed Assets do not infringe any Copyrights of
any Person or misappropriate any Trade Secrets of any Person. To the Knowledge
of Seller, the Transferred Assets and Licensed Assets do not infringe on any
Patents of any Person. To the Knowledge of Seller, the Simulation Software does
not infringe or misappropriate any Intellectual Property of any Person.
(j) Except as set forth in Section 5.9(j) of the Disclosure Schedules, Seller
has not received written notice from any Person claiming that the Transferred
Assets or the Licensed Assets infringe or misappropriate the Intellectual
Property of any Person (nor to the Knowledge of Seller is there any basis for a
claim therefor). To the Knowledge of Seller, no Person is infringing or
misappropriating the Transferred Assets. To the Knowledge of Seller, no
proceeding is pending, challenging the validity or enforceability of Seller’s
Intellectual Property Rights in the Transferred Assets or the Licensed Assets.
(k) No Transferred Asset or, to the Knowledge of Seller, Licensed Asset is
subject to any proceeding or outstanding order of any Governmental Entity that
restricts in any respect the use, transfer or licensing thereof.
(l) Other than as disclosed in Section 5.9(l) of the Disclosure Schedule, to the
Knowledge of Seller, no software that is distributed as open source, public
source or freeware software or any modification or derivative thereof, including
any version of any software licensed pursuant to any GNU General Public License
(GPL), GNU Lesser/Library Public License (LGPL) or Mozilla Public License
(MPL) or license with substantially similar terms (collectively, “Open Source
Code”), was used in, incorporated into, integrated, distributed or bundled with
the Software included in the Transferred Assets prior to the date of this
Agreement (with respect to the Initial Transferred Assets) or the Additional
Closing Date (with respect to the Additional Transferred Assets) in a manner
that would require such Software (a) to be disclosed or distributed in source
code form, (b) to be licensed for the purpose of making derivative works, or
(c) to be redistributed at no charge, or (d) to be subject as a whole to the
terms of such open source license.
Asset Purchase Agreement

 

24



--------------------------------------------------------------------------------



 



(m) Except as set forth in Section 5.9(m)(i) of the Disclosure Schedules, no
government funding, facilities of a university, college, other educational
institution or research center or funding from third parties was used in the
development of the Transferred Assets (other than fees paid pursuant to
non-recurring engineering agreements with third parties, which agreements do not
grant any third party any ownership right in the Transferred Assets or in any
Intellectual Property embodied in the Transferred Assets or otherwise contain
any restrictions on the Transferred Assets). Except as set forth in
Section 5.9(m)(ii) of the Disclosure Schedules, to the Knowledge of Seller, no
Seller Personnel, who was involved in, or who contributed to, the creation or
development of any Transferred Assets or the Licensed Assets, has performed
services for the government, university, college, or other educational
institution or research center during a period of time during which such Seller
Personnel was also performing services for Seller.
(n) Seller has not intentionally introduced into the Transferred Assets or
Licensed Assets (or any parts thereof) any “back door”, “time bomb”, “Trojan
horse”, “worm”, “drop dead device”, or any virus or any other such code that
permits unauthorized access or the unauthorized disruption, impairment,
disablement or erasure of such Transferred Assets or Licensed Assets (or any
parts thereof) or data or other software of users. Seller has taken commercially
reasonable steps and implemented commercially reasonable procedures designed to
minimize exposure of its information technology systems used in connection with
the operation of its business to the items identified above.
Section 5.10 Employees; Contractors. Section 5.10 of the Disclosure Schedule
sets forth a true, correct, complete list, as of the date hereof, of the names,
date of birth, departments and titles of each Transferred Employee and, for each
such Transferred Employee, the following information: current compensation paid
or payable (including details of any bonus or commission schemes and
entitlements) and any contemplated change in compensation together with terms on
which such compensation is payable; and date of commencement of employment or
engagement. No Transferred Employee has in the last 12 months, or to the
Knowledge of Seller, intends to give notice of terminating his or her
employment.
Section 5.11 Compliance with Law. Seller is, and since January 1, 2008 has been,
in compliance with all material Laws which any of the Transferred Assets or
Licensed Assets are subject. Seller has received no notice and, to the Knowledge
of Seller, there are no threatened claims of violation or liability under any
material Law to which the Transferred Assets are subject. Notwithstanding the
foregoing, Seller makes no representations or warranties with respect to Laws
relating to Intellectual Property in this Section 5.11, the representations and
warranties for which are set forth in Section 5.9.
Section 5.12 Oral Contracts. To the Knowledge of Seller, Seller is not party to
any oral contracts or agreements which relate to the Transferred Assets.
Asset Purchase Agreement

 

25



--------------------------------------------------------------------------------



 



Section 5.13 No Brokers. Neither Seller nor of any its Subsidiaries has entered
into or will enter into any contract, agreement, arrangement or understanding
with any broker, finder or similar agent or any Person which will result in the
obligation of the Buyer or any of its Affiliates to pay any finder’s fee,
brokerage fees or commission or similar payment in connection with the
transactions contemplated by this Agreement or the Ancillary Agreements.
Section 5.14 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article V (as modified by the
Disclosure Schedules), neither the Seller nor any other Person makes any other
express or implied representation or warranty with respect to the Seller, it
Subsidiaries, the Transferred Assets, Licensed Assets or the transactions
contemplated by this Agreement, and the Seller disclaims any other
representations or warranties, whether made by the Seller, its Subsidiaries or
any of their respective current or former Representatives or Affiliates. Except
for the representations and warranties contained in this Article V (as modified
by the Disclosure Schedules), the Seller hereby disclaims all liability and
responsibility for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to the Buyer or its Representatives (including any opinion,
information, projection, or advice that may have been or may be provided to
Buyer by any current or former Representative or Affiliate of Seller or its
Subsidiaries).
ARTICLE VI
COVENANTS
Section 6.1 Further Assistance. Following the Initial Closing until Buyer and
the Transferred Employees are no longer providing Consulting Services pursuant
to Section 2.5, Seller shall provide Buyer, at no charge, other than
reimbursement for reasonable out of pocket costs and expenses incurred, with
reasonable assistance (to the extent such assistance does not materially
interfere with the Seller Personnel’s job performance) that Buyer may request in
order to enable Buyer to understand and use the Transferred Assets. Each of the
Parties hereby agree to use its commercially reasonable efforts to (i) take all
actions necessary or appropriate to consummate the transactions contemplated by
this Agreement and (ii) cause the fulfillment at the earliest practicable date
of all of the conditions to their respective obligations to consummate the
transaction contemplated by this Agreement. Following the Additional Closing, if
either Party becomes aware that any of the Transferred Assets have not been
transferred or delivered to Buyer or that any of the Excluded Assets have been
transferred or delivered to Buyer, it shall promptly notify the other Party and
the Parties shall, as soon as reasonably practicable, ensure that such asset is
properly transferred and delivered to (x) Buyer in the case of any Transferred
Asset which was not transferred to Buyer and (y) Seller in the case of any
Excluded Asset which was transferred to Buyer. Assistance under this Section 6.1
may, if and as necessary, include execution, acknowledgment and recordation of
specific assignments, oaths, declarations and other documents on a
jurisdiction-by-jurisdiction or a country-by-country basis and such other
instruments of sale, transfer, conveyance, and assignment as either Party or its
counsel may reasonably request.
Section 6.2 Intellectual Property Rights. Following the Closing, Seller shall
provide Buyer, at no charge, other than reimbursement for reasonable out of
pocket expenses incurred, commercially reasonable assistance and information
Buyer may require or request to prosecute, file, register, perfect, record or
enforce any Transferred Assets.
Asset Purchase Agreement

 

26



--------------------------------------------------------------------------------



 



Section 6.3 Access to Information. From the date hereof through the Additional
Closing Date, Buyer shall be entitled, through its employees and
representatives, to enter upon and make such reasonable investigation of the
assets of Seller to the extent they directly relate to the Additional
Transferred Assets. Any such investigation and examination shall be conducted at
reasonable times upon reasonable prior notice to Seller and under reasonable
circumstances; provided, however, that such investigation shall not unreasonably
interfere with the business operations of Seller.
Section 6.4 Conduct of Business. Seller covenants that from the date hereof
until Additional Closing it will, take all commercially reasonable steps to
preserve and protect the Additional Transferred Assets, comply in all material
respects with all material Laws and contractual obligations applicable to the
Additional Transferred Assets and maintain existing relations with the
Transferred Employees.
Section 6.5 M Development Agreement. Following the Initial Closing, Seller
agrees not to amend the M Development Agreement in a manner that alters or
repeals the release of the market restrictions with respect to Buyer set forth
in Section 1.3 of the M Amendment; for the avoidance of doubt, this Section 6.5
shall in no way restrict the ability of Seller to amend any other terms or
provisions of the M Development Agreement.
Section 6.6 V Agreement. From the date hereof until the earlier of the Expected
Completion Date (as may be extended pursuant to Section 2.6(b)(i)) or the
Additional Closing Date, Seller will use commercially reasonable efforts (for
the avoidance of doubt, commercially reasonable efforts will not include an
obligation to pay any money or make any other concessions) to assist Buyer in
securing a right from the third party set forth in Item 3 on Exhibit J to use
the technology set forth in Item 4 on Exhibit J, whether through a direct
Contract with such party or through a sublicense from Seller, in each case to
the extent permitted by such third party. Seller will use commercially
reasonable efforts (for the avoidance of doubt, commercially reasonable efforts
will not include an obligation to pay any money or make any other concessions)
to cause the third party set forth in Item 3 on Exhibit J to waive any initial
license fees or development fees or other non-recurring fees, provided that
Buyer acknowledges that such Contract will be subject to royalties.
ARTICLE VII
CONFIDENTIALITY
Section 7.1 Confidentiality of Agreement and Public Announcements.
(a) Seller agrees that the terms, conditions and existence of this Agreement
(including any claim or dispute arising out of or related to this Agreement, or
the interpretation, making, performance, breach or termination thereof), and,
after the Initial Closing, all information concerning the Transferred Assets or
business and affairs of Buyer other than information which: (i) is or becomes
generally available to the public other than as a result of a disclosure by
Seller in violation of this Agreement or the Ancillary Agreements, (ii) to the
extent it relates to the business and affairs of Buyer but not to the
Transferred Assets, was within Seller’s possession prior to its being furnished
to Seller by or on behalf of Buyer, provided that the source of such information
was not known
Asset Purchase Agreement

 

27



--------------------------------------------------------------------------------



 



by Seller to be bound by a confidentiality agreement with, or other contractual,
legal or fiduciary obligation of confidentiality to, Buyer or any other party
with respect to such information or (iii) becomes available to Seller on a
non-confidential basis from a source other than Buyer, provided that such source
is not known by Seller to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, Buyer or any
other party with respect to such information (the “Buyer’s Confidential
Information”), shall be kept confidential and that no reference to the terms,
conditions or existence of the Transaction Agreements, the Transaction or to
activities pertaining thereto or to any of Buyer’s Confidential Information
(including such information that shall become Buyer’s Confidential Information
after either the Initial Closing or the Additional Closing) may be made by
Seller in any form of public or commercial announcement or advertising without
the prior written Consent of Buyer; provided, that Seller may disclose the
Buyer’s Confidential Information: (A) as required by any Governmental Entity;
(B) as otherwise required by applicable Law, rule or regulation; (C) to its
legal counsel or (D) to the extent permitted and in accordance with the terms of
the Intellectual Property License Agreement. Without limiting the foregoing,
Seller shall not issue any statement or communication to any third party
(subject to the exceptions set forth in the preceding sentence) regarding the
subject matter of the Ancillary Agreements or the Transaction, including, if
applicable, the termination of this Agreement and the reasons therefor, without
the prior written Consent of Buyer. If Seller is required to disclose the
Buyer’s Confidential Information pursuant to the requirement of a Governmental
Entity or applicable Law, Seller shall provide, as promptly as practicable,
notice thereof to Buyer and Seller shall (x) allow Buyer to review and provide
Seller with comments on such disclosure and to attempt to obtain a protective
order, and Seller shall also use its commercially reasonable efforts to assist
Buyer (at Buyer’s sole cost and expense) in obtaining a protective order or
otherwise prevent public disclosure of such information and (y) with respect to
disclosures or filings with the Securities and Exchange Commission (the “SEC”),
upon written request by Buyer, use commercially reasonable efforts (at Buyer’s
sole cost and expense) to seek confidential treatment of Buyer’s Confidential
Information in making such filings or disclosures with the SEC and Buyer shall
be given the opportunity to review and provide Seller with comments on such
confidential treatment request prior to any disclosure or filing with the SEC by
Seller.
(b) Buyer agrees that the terms, conditions and existence of this Agreement
(including any claim or dispute arising out of or related to this Agreement, or
the interpretation, making, performance, breach or termination thereof), and all
information concerning the business and affairs of Seller other than information
which: (i) is or becomes generally available to the public other than as a
result of a disclosure by Buyer in violation of this Agreement or the Ancillary
Agreements, (ii) to the extent it relates to the business and affairs of Seller
but not to the Transferred Assets, was within Buyer’s possession prior to its
being furnished to Buyer by or on behalf of Seller, provided that the source of
such information was not known by Buyer to be bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, Seller or any other party with respect to such information
or (iii) becomes available to Buyer on a non-confidential basis from a source
other than Seller, provided that such source is not known by Buyer to be bound
by a confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, Seller or any other party with respect to such
information (the “Seller’s Confidential Information”), shall be kept
confidential and that no reference to the terms, conditions or existence of the
Transaction Agreements, the Transaction or to activities pertaining thereto or
to
Asset Purchase Agreement

 

28



--------------------------------------------------------------------------------



 



any of Seller’s Confidential Information may be made by Buyer in any form of
public or commercial announcement or advertising without the prior written
Consent of Seller; provided, that Buyer may disclose the Seller’s Confidential
Information: (A) as required by any Governmental Entity; (B) as otherwise
required by applicable Law, rule or regulation; or (C) to its legal counsel.
Without limiting the foregoing, Buyer shall not issue any statement or
communication to any third party (subject to the exceptions set forth in the
preceding sentence) regarding the subject matter of the Ancillary Agreements or
the Transaction, including, if applicable, the termination of this Agreement and
the reasons therefor, without the prior written Consent of Seller. If Buyer is
required to disclose the Seller’s Confidential Information pursuant to the
requirement of a Governmental Entity or applicable Law, Buyer shall provide, as
promptly as practicable, notice thereof to Seller and Buyer shall (x) allow
Seller to review and provide Buyer with comments on such disclosure and to
attempt to obtain a protective order, and Buyer shall also use its commercially
reasonable efforts to assist Seller (at Seller’s sole cost and expense) in
obtaining a protective order or otherwise prevent public disclosure of such
information and (y) with respect to disclosures or filings with the SEC, upon
written request by Seller, use commercially reasonable efforts (at Seller’s sole
cost and expense) to seek confidential treatment of Seller’s Confidential
Information in making such filings or disclosures with the SEC and Seller shall
be given the opportunity to review and provide Buyer with comments on such
confidential treatment request prior to any disclosure or filing with the SEC by
Buyer.
(c) Except as required by any Governmental Entity or as otherwise required by
applicable Law, rule or regulation, neither Party shall issue a press release or
other written public statement regarding this Agreement or the Ancillary
Agreements or the transactions contemplated hereby or thereby without the prior
written consent of the other Party.
(d) If either Party breaches any of its obligations with respect to
confidentiality or use of Buyer’s Confidential Information or Seller’s
Confidential Information under this Section 7.1, the non-breaching Party shall
be entitled to seek equitable relief to protect its interest therein, including
injunctive relief, as well as monetary damages.
Section 7.2 Trade Secrets. Each Party shall not (a) knowingly disclose the trade
secrets in the Transferred Assets without non-disclosure commitments (other than
Seller in connection with prosecuting any patents) or (b) publish or take action
that would otherwise destroy such trade secrets or compromise the other Party’s
ability to enforce the trade secret rights (other than Seller in connection with
prosecuting any patents). For the avoidance of doubt, Seller shall not disclose
the Exclusively Licensed Trade Secrets to (with or without non-disclosure
commitments), nor allow use by entities on Schedule A of the Intellectual
Property License Agreement (“Competitor List”).
Asset Purchase Agreement

 

29



--------------------------------------------------------------------------------



 



ARTICLE VIII
INDEMNIFICATION
Section 8.1 Survival. The representations and warranties of the Seller contained
in Article V and the representations and warranties of the Buyer contained in
Section 4.7 shall survive the Initial Closing and the Additional Closing and
shall terminate and be of no further force and effect on the date that is the
eighteen (18) month anniversary of the date of this Agreement. All of the
covenants and other agreements of the Parties contained in this Agreement shall
survive until fully performed or fulfilled in accordance with their terms,
unless and to the extent only that non compliance with such covenants or
agreements is waived by the Party entitled to such performance.
Section 8.2 Indemnification by Seller. From and after the Initial Closing (to
the extent related to the Initial Transferred Assets and the Initial Licensed
Assets ) and from and after the Additional Closing (to the extent related to the
Additional Transferred Assets and the Additional Licensed Assets) Seller shall
indemnify and hold harmless Buyer and its directors, officers, employees,
Affiliates, agents and representatives (collectively, the “Buyer Indemnitees”)
from and against any and all Losses suffered or incurred by the Buyer
Indemnitees to the extent arising from:
(a) any breach or inaccuracy of any representation or warranty of Seller
contained in Article V of this Agreement (other than with respect to Losses
arising from breaches or inaccuracies of the representations and warranties of
Seller set forth in Section 5.01, Section 5.9(b) and Section 5.13);
(b) any breach or inaccuracy of any representation or warranty of Seller
contained in Section 5.1, Section 5.9(c) and Section 5.13;
(c) the breach of any covenant or agreement made by Seller in this Agreement; or
(d) any Excluded Liability.
Section 8.3 Limitations on Indemnification. Notwithstanding anything to the
contrary contained in this Agreement, the rights of indemnification pursuant to
Section 8.2 are subject to the following limitations:
(a) The maximum aggregate Liability of Seller to all the Buyer Indemnitees for
Losses for any claims for indemnification pursuant to Section 8.2(a) shall in no
event exceed $2,600,000.
(b) The maximum aggregate Liability of Seller to all the Buyer Indemnitees for
Losses for any claims for indemnification pursuant to Section 8.2(b) shall in no
event exceed the Purchase Price. For the avoidance of doubt the limitations set
forth in clauses (a) and (b) of this Section 8.3 shall not apply to claims for
indemnification pursuant to clauses (c) and (d) of Section 8.2.
Asset Purchase Agreement

 

30



--------------------------------------------------------------------------------



 



(c) Indemnification shall be available to the Buyer Indemnitees under
Section 8.2 only to the extent the aggregate amount of Losses otherwise due to
the Buyer Indemnitiees for all claims for such indemnification exceed an amount
equal to $260,000 (the “Basket”) and then indemnification shall only be
available to the Buyer Indemnitees to the extent such Losses exceed the Basket.
(d) No claim by the Buyer Indemnitees shall be assert unless and until the
aggregate amount of Losses that would be payable pursuant to such claim exceed
an amount equal to $26,000 (the “De Minimis Threshold”); provided, that in the
event the Losses for any individual claim exceed the De Minimis Threshold, then
the Buyer Idemnitees shall, subject to clauses (a), (b) and (c) of this
Section 8.3, be entitled to indemnification for the full amount of such Losses
and the full amount of such Losses shall be considered taken into account in
determining whether the Basket has been met or exceeded.
(e) Seller shall have no Liability to indemnify any Buyer Indemnitee with
respect to any breach or inaccuracy of any representation, warranty, covenant or
agreement based on any facts or circumstances known to any of the individuals
set forth on Exhibit I prior to the Initial Closing (or, to the extent such
representation, warranty, covenant or agreement relates to the Additional
Transferred Assets or Additional Licensed Assets, prior to the Additional
Closing).
(f) Recovery by any Buyer Indemnitee of any Loss suffered or incurred by such
Buyer Indemnitee as a result of any breach or inaccuracy of any representation,
warranty, covenant or agreement under this Agreement shall be limited to the
actual damages suffered or incurred as a result of such breach or inaccuracy.
(g) Any amounts payable pursuant to the indemnification obligations under this
Article VIII shall be paid without duplication, and in no event shall any Buyer
Indemnitee be indemnified under different provisions of this Agreement for the
same Loss. The amount which Seller is or may be required to pay to Buyer
Indemnitee in respect of Losses for which indemnification is provided under this
Agreement will be reduced by any amounts actually received (including amounts
received under insurance polices) by or on behalf of the Buyer Indemnitee from
third parties (such amounts and benefits are collectively referred to herein as
“Indemnity Reduction Amounts”). If any Buyer Indemnitee receives any Indemnity
Reduction Amounts in respect of a claim for which indemnification is provided
under this Agreement after the full amount of such claim has been paid by Seller
or after Seller has made a partial payment of such claim and such Indemnity
Reduction Amounts exceed the remaining unpaid balance of such claim, then the
Buyer Indemnitee will promptly remit to Seller an amount equal to the excess (if
any) of (i) the amount theretofore paid by Seller in respect of such claim, less
(ii) the amount of the indemnity payment that would have been due if such
Indemnity Reduction Amounts in respect thereof had been received before the
indemnity payment was made. An insurer or other third party who would otherwise
be obligated to pay any claim shall not be relieved of the responsibility with
respect thereto or, solely by virtue of the indemnification provisions hereof,
have any subrogation rights with respect thereto, it being expressly understood
and agreed that no insurer or any other third party shall be entitled to any
benefit they would not be entitled to receive in the absence of the
indemnification provisions by virtue of the indemnification provisions hereof.
Buyer will, or will cause each other Buyer Indemnitee to, use its commercially
reasonable efforts to pursue promptly any claims or rights it may have against
all third parties which would reduce the amount of Losses for which
indemnification is provided under this Agreement.
Asset Purchase Agreement

 

31



--------------------------------------------------------------------------------



 



Section 8.4 Claims. Any Buyer Indemnitee claiming it may be entitled to
indemnification under this Article VIII (the “Indemnified Party”) shall give
prompt written notice to Seller of each matter, action, cause of action, claim,
demand, fact or other circumstances upon which a claim for indemnification (a
“Claim”) hereunder may be based. Such notice shall contain, with respect to each
Claim, such facts and information as are then reasonably available, including
the estimated amount of Losses and the specific basis for indemnification
hereunder. Failure to give prompt notice of a Claim hereunder shall not affect
Seller’s obligations hereunder, except to the extent Seller is actually
prejudiced by such failure.
Section 8.5 Defense of Actions. If there is a third party claim which the
Indemnified Party in good faith believes will result in a demand for
indemnification pursuant to this Article VIII (a “Third Party Claim”), Seller
shall be entitled, at Seller’s option and expense, to participate in, but not to
determine or conduct, the defense of such Third Party Claim. Seller’s rights
shall include the right to consult with the Indemnified Party and/or, at
Indemnified Party’s election, counsel defending the Third Party Claim, from time
to time, as well as the right to review documents and materials produced in
discovery or submitted as evidence in connection with the Third Party Claim,
subject to reasonable limitations to the extent necessary to comply with
confidentiality obligations or preserve any legal privileges. Indemnified Party
shall have the right in its sole discretion to conduct the defense of, and to
settle, any such Third Party Claim; provided, however, that, Indemnified Party
shall not be entitled to settle any Third Party Claims that provide for the
payment of monetary damages without the prior written consent of the Seller,
which consent shall not be unreasonably withheld. Notwithstanding the foregoing,
the Seller shall continue to be entitled to assert any limitation on any Claims
contained in this Article VIII.
Section 8.6 Mitigation. The Parties hereto shall cooperate with each other with
respect to resolving any Claim or Liability with respect to which Seller is
obligated to provide indemnification hereunder, including by taking commercially
reasonable efforts to mitigate or resolve any such Claims or Liability.
Section 8.7 Exclusive Remedy. Subject to claims for specific performance
pursuant to Section 10.11 and claims based on fraud (which for the avoidance of
doubt includes fraud based on an intentional misrepresentation) or willful
misconduct, notwithstanding anything to the contrary contained in this
Agreement, the remedies set forth in this Article VIII shall be the sole and
exclusive remedy for the Buyer Indemnitees for any breach or inaccuracy of any
representation, warranty, covenant or other provision contained in this
Agreement or in any certificate, agreement or document delivered in connection
herewith or otherwise in respect of the Transactions contemplated hereby other
than the Intellectual Property License Agreement.
Asset Purchase Agreement

 

32



--------------------------------------------------------------------------------



 



ARTICLE IX
TERMINATION
Section 9.1 Termination. The provisions of this Agreement to the extent they
relate or refer to the Additional Transferred Assets, Additional Licensed
Assets, the Additional Assumed Liabilities, the Additional Closing and the
transactions contemplated to occur at the Additional Closing may be terminated
prior to the Additional Closing as follows:
(a) by mutual written consent of the Parties;
(b) by either Party by giving written notice to the other Party if the
Additional Closing shall not have occurred by July 15, 2012, unless extended by
mutual written consent of the Parties; provided that the Party seeking
termination pursuant to this Section 9.1(b) is not in default or breach of any
Transaction Agreement to which it is a party; provided, further, that the right
to terminate this Agreement under this Section 9.1(b) shall not be available to
any Party whose failure to fulfill any obligation under this Agreement has been
the cause of, or resulted in, the failure of the Additional Closing to occur on
or before such date;
(c) by either Buyer on the one hand or Seller on the other hand if (i) the
consummation of the Transactions shall violate any Order that shall have become
final and nonappealable or (ii) there shall be a Law that makes the Transactions
illegal or otherwise prohibited prior to the Additional Closing; or
(d) by Buyer pursuant to Section 2.6(b)(iii);
Section 9.2 Effect of Termination. In the event of any termination of this
Agreement pursuant to Section 9.1, all rights and obligation of the Parties
hereunder solely to the extent relating to the Additional Transferred Assets,
the Additional Licensed Assets, the Additional Assumed Liabilities or the
Additional Closing or to the extent there are obligations which terminate at the
Additional Closing shall terminate without any Liability on the part of either
Party or their respective Affiliates and this Agreement solely to the extent
relating to the Additional Transferred Assets, the Additional Licensed Assets,
the Additional Assumed Liabilities or the Additional Closing shall become void
and of no further force and effect, except that (x) the provisions set forth in
this Article IX and Article X shall remain in full force and effect, regardless
of whether such provisions relate to Additional Transferred Assets, the
Additional Licensed Assets, the Additional Assumed Liabilities or the Additional
Closing, (y) for the avoidance of doubt, nothing in this Section 9.2 shall be
deemed to release any Party from any Liability, obligation or impair the right
of any Party or terminate any provision in this Agreement solely to the extent
such Liability, obligation or right or provision relates to the Initial
Transferred Assets, the Initial Assumed Liabilities, the Initial Licensed
Assets, the Initial Closing or the Excluded Liabilities (including, for the
avoidance of doubt, any obligation of Seller to provide indemnification under
Article VIII solely to the extent related to the Initial Transferred Assets,
Initial Licensed Assets or the Excluded Liabilities) or (z) fraud (which for the
avoidance of doubt includes fraud based on an intentional misrepresentation) or
willful misconduct.
Asset Purchase Agreement

 

33



--------------------------------------------------------------------------------



 



ARTICLE X
GENERAL
Section 10.1 Resolution of Conflicts.
(a) In the event a dispute arises among the Parties in connection with any
matter based upon or arising out of this Agreement, the Parties shall attempt in
good faith to agree upon a resolution for any such dispute, if no such agreement
can be reached within thirty (30) days after good faith negotiation, either
Party may demand arbitration and the matter shall be settled by arbitration
(unless the amount of the Loss that is at issue is the subject of a pending
litigation with a third party, in which event arbitration shall not be commenced
until such amount is ascertained or both Parties agree to arbitration) conducted
by one arbitrator mutually agreeable to Buyer and Seller. In the event that,
within thirty (30) days after submission of any dispute to arbitration, Buyer
and Seller cannot mutually agree on one arbitrator, then, within fifteen (15)
days after the end of such thirty (30) day period, Buyer and Seller shall each
select one arbitrator. The two arbitrators so selected shall select a third
arbitrator. If either Party fails to select an arbitrator during this fifteen
(15) day period, then the Parties agree that the arbitration will be conducted
by the one arbitrator selected by the other Party.
(b) Any such arbitration shall be held in San Francisco, California, under the
rules then in effect of the ICC. The arbitrator(s) shall determine how all
expenses relating to the arbitration shall be paid, including the respective
expenses of each Party, the fees of each arbitrator and the administrative fee
of the ICC. The arbitrator or arbitrators, as the case may be, shall set a
limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing the Parties an opportunity, adequate in the
sole judgment of the arbitrator or majority of the three arbitrators, as the
case may be, to discover relevant information from the opposing Parties about
the subject matter of the dispute. The arbitrator, or a majority of the three
arbitrators, as the case may be, shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions, including attorneys’
fees and costs, to the same extent as a competent court of law or equity, should
the arbitrators or a majority of the three arbitrators, as the case may be,
determine that discovery was sought without substantial justification or that
discovery was refused or objected to without substantial justification. The
decision of the arbitrator or a majority of the three arbitrators, as the case
may be, as to the validity and amount of any claim in such Claim Certificate
shall be final, binding, and conclusive upon the Parties to this Agreement (and
each other Indemnified Party hereunder). Such decision shall be written and
shall be supported by written findings of fact and conclusions which shall set
forth the award, judgment, decree or order awarded by the arbitrator(s). Within
thirty (30) days of a decision of the arbitrator(s) requiring payment by one
Party to another, such Party shall make the payment to such other Party.
(c) The Parties consent to the jurisdiction of the Federal District Court
located in San Francisco, California for the enforcement of these provisions and
the entry of judgment on any award rendered hereunder. In the event that such
court lacks jurisdiction over any proceeding submitted hereunder, the Parties
shall submit to the jurisdiction of any State Court located in San Francisco,
California. Each Party has the right before or, if the arbitrator(s) cannot hear
the matter within an acceptable period, during the arbitration, to seek and
obtain from the appropriate court provisional remedies such as attachment,
preliminary injunction, replevin, etc. to avoid irreparable harm, maintain the
status quo, or preserve the subject matter of the arbitration. Except as set
forth in this subsection (c), the forgoing arbitration provision shall apply to
any dispute among the Parties under this Agreement.
Asset Purchase Agreement

 

34



--------------------------------------------------------------------------------



 



Section 10.2 Terms Generally. The definitions contained in this Agreement shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The words “herein”, “hereof” and “hereunder” and words of similar import refer
to this Agreement (including the Exhibits to this Agreement and the Disclosure
Schedule) in its entirety and not to any part hereof unless the context shall
otherwise require. All references herein to Articles, Sections, Exhibits and the
Disclosure Schedule shall be deemed references to Articles and Sections of, and
Exhibits and the Disclosure Schedule to, this Agreement unless the context shall
otherwise require. Unless the context shall otherwise require, any references to
any agreement or other instrument or statute or regulation are to it as amended
and supplemented from time to time (and, in the case of a statute or regulation,
to any successor provisions). Any reference to any federal, state, local, or
foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. Any
reference in this Agreement to a “day” or a number of “days” (without explicit
reference to “Business Days”) shall be interpreted as a reference to a calendar
day or number of calendar days. If any action is to be taken or given on or by a
particular calendar day, and such calendar day is not a Business Day, then such
action may be deferred until the next Business Day.
Section 10.3 Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication shall be deemed duly given (a) two (2) Business Days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (b) one (1) Business Day after it is sent for next Business Day
delivery via a reputable nationwide overnight courier service, or (c) on the
date sent after transmission by facsimile with written confirmation, in each
case to the intended recipient as set forth below (or at such other address for
a Party hereto as shall be specified in a notice given in accordance with this
Section 10.3).
If to Buyer to:
Juniper Networks, Inc.
1194 North Mathilda Avenue
Sunnyvale, California 94089-1206
Attention: General Counsel
Facsimile: 408-745-8910
with a copy to (which copy shall not be deemed to be notice to Buyer):
Juniper Networks, Inc.
1194 North Mathilda Avenue
Sunnyvale, California 94089-1206
Attention: Deputy General Counsel & Vice President
Facsimile: 408-745-8933
Asset Purchase Agreement

 

35



--------------------------------------------------------------------------------



 



If to Seller to:
Opnext Subsystems, Inc.
151 Albright Way
Los Gatos, CA 95032
Attention: President
Facsimile: 408-871-0720
With a copy to (which copy shall not be deemed to be notice to Seller):
Opnext, Inc.
46429 Landing Parkway
Fremont, CA 94538
Attention: General Counsel
Facsimile: 510-580-8829
Section 10.4 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
Section 10.5 Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) and the other Transaction Agreements constitute the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, covenants, representations,
warranties, undertakings and understanding, written or oral, among the Parties
hereto with respect to the subject matter hereof.
Section 10.6 Assignment. Neither Party may assign this Agreement without the
other Party’s prior written consent; provided however, either Party may assign
this Agreement to its successor effective upon notice, in the event of a change
of control, merger, reorganization or sale of all or substantially all of the
assets of such assigning Party and Buyer may assign any or all of its rights
hereunder to any of its Affiliates. Notwithstanding any assignment by Buyer to
an Affiliate, Buyer shall remain liable for its obligations hereunder.
Section 10.7 No Third Party Beneficiaries. Unless otherwise expressly provided,
no provisions of this Agreement are intended or shall be construed to confer
upon or give to any Person other than the Parties hereto (and their authorized
assignees) any rights, remedies or other benefits under or by reason of this
Agreement.
Section 10.8 Amendment. This Agreement may not be amended, restated,
supplemented or otherwise modified except by an instrument in writing signed by
Buyer and Seller.
Asset Purchase Agreement

 

36



--------------------------------------------------------------------------------



 



Section 10.9 Governing Law; Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED ENTIRELY IN THE
STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY PRINCIPLES OF CONFLICTS OF
LAWS THAT WOULD CAUSE THE LAWS OF ANY OTHER JURISDICTION TO APPLY. Each of the
Parties hereto irrevocably consents to arbitration pursuant to Section 10.1 in
connection with any matter based upon or arising out of this Agreement or the
matters contemplated herein, agrees that process may be served upon them in any
manner authorized by the laws of the State of California for such persons and
waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction, venue and such process. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONC
CONTEMPLATED HEREBY.
Section 10.10 Waiver. The failure of either Party to enforce any provision of
this Agreement shall in no way be construed to be a present or future waiver of
such provision, nor in any way affect the right of either Party to enforce such
provision thereafter. The express waiver by either Party of any provision of
this Agreement shall not constitute a waiver of the other Party’s future
obligation to comply with such provision.
Section 10.11 Specific Performance. The Parties agree that irreparable damage
would occur in the event that any provision of this Agreement were not performed
in accordance with the terms hereof and that Seller and Buyer shall be entitled
to specific performance of the terms and provisions hereof, including an
injunction or injunctions to prevent breaches of this Agreement by the Seller or
Buyer in addition to any other remedy at law or equity. Seller and Buyer each
hereby waive (a) any defenses in any action for specific performance, including
the defense that a remedy at Law would be adequate and (b) any requirement under
any Law to post a bond or other security as a prerequisite to obtaining
equitable relief.
Section 10.12 Counterparts and Facsimile Signature. This Agreement may be
executed in one or more counterparts, and by the different Parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. This Agreement may be executed by facsimile signature.
Section 10.13 Headings. The table of contents and section headings contained in
this Agreement are for reference purposes only and shall not be deemed a part of
this Agreement or affect in any way the meaning or interpretation of this
Agreement.
Section 10.14 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question or intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
Asset Purchase Agreement

 

37



--------------------------------------------------------------------------------



 



Section 10.15 Update Disclosure Schedule. Seller will have the right to deliver
to Buyer on or before the Additional Closing a supplement to the Disclosure
Schedule (the “Additional Closing Schedule Supplement”) containing any matters
arising or discovered after the date hereof solely to the extent they relate to
the Additional Transferred Assets or the Additional Licensed Assets which, if
occurring prior to the date hereof, would have been set forth or described in
the Disclosure Schedule in order to make the representations and warranties in
Article V true and complete with respect to the Additional Transferred Assets or
the Additional Licensed Assets. The Additional Closing Schedule Supplement will
have no effect for the purposes of determining the satisfaction of the condition
to the Additional Closing set forth in Section 2.4(e)(ii)(D) or whether the
Additional Transferred Assets are completed in accordance with the Additional
Assets Acceptance Criteria. The Additional Closing Schedule Supplement will,
however, for purposes of determining whether Seller has breached any of its
representations and warranties hereunder to the extent they relate to the
Additional Transferred Assets or the Additional Licensed Assets for any purpose
other than Section 2.4(e)(ii)(D), be deemed to amend the Disclosure Schedule and
the sections of the Disclosure Schedule referenced in the Additional Closing
Schedule Supplement to reflect the matters set forth therein.
Section 10.16 Expenses. Except as otherwise set forth in this Agreement, all
costs and expenses associated with this Agreement and the transactions
contemplated hereby shall be borne by the Party incurring such expenses.
[The remainder of this page intentionally left blank]
Asset Purchase Agreement

 

38



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the individuals and entities listed below, in their own
capacity or by their duly authorized representatives, have executed this
Agreement as of the date first written above.

          JUNIPER NETWORKS, INC.
      By:   /s/ Stefan Dyckerhoff         Name:   Stefan Dyckerhoff       
Title:   Executive Vice President and General Manager, PSG    OPNEXT SUBSYSTEMS,
INC.
      By:   /s/ Michael C. Chan         Name:   Michael C. Chan        Title:  
President     

Asset Purchase Agreement

 

 